Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview/quick discussion with Joe Hao on 02/11/22.

The application has been amended as follows: 



Claim 5. Please change the phrase “pKa for” to “pKa of”.

Claim 11. Please change the phrase “pKa for” to “pKa of”.

Claim 18. Please add the word “instantaneously” immediately prior to the phrase “produces a lipid vesicle encapsulating the nucleic acid within the lipid vesicle by diluting the concentration of the lower alkanol in the organic lipid solution”.

Claim 20. Please change the phrase “pKa for” to “pKa of”.

Claim 29. Please change the phrase “pKa for” to “pKa of”.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicants arguments with respect to the prior art were persuasive. Specifically, applicants argue that Semple’s ethanol drop method is not the same as the instantly claimed method which instantaneously produces lipid vesicles which encapsulate the nucleic acids upon the meeting of the opposing flows at the claimed angles which dilutes the concentration of the lower alkanol in the organic lipid solution and that this process is different from that of Semple which has the alkanol solution being added dropwise to a stirred flask of citrate buffer which contains the nucleic acid e.g. Semple’s method is not opposing flows meeting at applicant’s claimed angle in a mixing chamber, e.g. each solution moving at different speeds and only contacting at the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	Claims 1-30 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin E Hirt whose telephone number is (571)270-1077. The examiner can normally be reached 10:00-7:30 ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue X Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ERIN E HIRT/Primary Examiner, Art Unit 1616